Citation Nr: 0904178	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-37 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for a heart murmur.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

K.L.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1956 to December 
1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 2004 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Providence, Rhode Island (the RO).

In April 2006, the veteran was scheduled for a personal 
hearing chaired by the undersigned Veterans Law Judge at the 
RO.  Due to illness, the veteran was unable to appear for the 
hearing.  His daughter and his representative appeared on his 
behalf.  A transcript of the hearing has been associated with 
the veteran's VA claims folder.  The veteran has not 
subsequently requested a hearing, and according to the 
medical evidence he is not able to travel for a hearing.  

In August 2006 the Board remanded the veteran's claim for 
additional development.  A supplemental statement of the case 
was issued in October 2007 by the VA Appeals Management 
Center (AMC) which continued the denial of the claims.  
The case is once again before the Board. 

In January 2009, the Board granted the veteran's motion to 
advance his case on the Board's docket due to his advancing 
age.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 
20.900(c) (2008).

The issues of entitlement to service connection for a heart 
murmur and whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for a lumbar spine disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
COPD and the veteran's military service or any incident 
thereof.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed heart disease and his military service or 
any incident thereof.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Heart disease was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for COPD 
and heart disease.  As discussed elsewhere, the issues of 
entitlement to service connection for a heart murmur and 
whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a lumbar spine disability are being remanded 
for further development. 
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In August 2006, the Board remanded the case to the AMC in 
order to provide the veteran with additional notice of the 
Veterans Claims Assistance Act of 2000 (VCAA), obtain 
additional treatment records identified by the veteran and 
obtain a medical opinion. 

The record reveals that the veteran was provided with a 
corrective VCAA notice letter in September 2006.  The 
additional treatment records identified by the veteran have 
been obtained and the AMC obtained the medical opinion 
requested by the Board in October 2007.  Thus, the Board's 
remand instructions have been complied with as to the two 
issues which are being decided herein.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance]. 

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated September 8, 2006, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2006 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The September 2006 letter further emphasized:  "If [there 
is] evidence [that] is not in your possession, you must give 
us enough information about the evidence so that we can 
request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency." [Emphasis as 
in the original letter]

The Board notes that the September 2006 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced September 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the September 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA outpatient medical 
records, private medical records and provided him with a 
physical examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
Because of his inability to appear at his scheduled personal 
hearing, his daughter provided testimony on his behalf in 
April 2006. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for COPD.

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims. 
However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 
4 Vet. App. 428, 432 (1993).  VA Manual M21-1, Part VI, para. 
7.21 (October 3, 1997) provides that inhalation of asbestos 
fibers can produce fibrosis and tumor, most commonly 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusion and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx, as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  Thus persons with asbestos exposure have increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  See M21-1, Part VI, 
para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease). See Department 
of Veterans Affairs, Veteran's Benefits Administration, 
Manual M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service. VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

Analysis 

With respect to Hickson element (1), the veteran has been 
diagnosed with COPD.  See, e.g., the October 2007 VA 
examination report.  Hickson element (1) has therefore been 
demonstrated.  The Board adds that the veteran has not been 
diagnosed as having asbestosis. 

With respect to Hickson element (2), the veteran's 
representative has argued that the veteran was exposed to 
asbestos during service.  As noted in the law and regulations 
section above, asbestos exposure is a fact to be determined 
from the evidence.  See Dyment, supra. 

In this case the veteran's service records indicate that his 
primary military occupational specialty (MOS) was an aircraft 
mechanic.  Aircraft mechanic is not one of the occupations 
noted to have involved exposure to asbestos.  Furthermore, 
the veteran's service treatment records do not refer to any 
asbestos exposure, and COPD is not included in the list of 
disabilities associated with asbestos exposure in M21-1, Part 
VI, para 7.21(a).  

The Board notes that several post-service medical treatment 
records document that the veteran "is generally followed for 
. . . asbestos exposure."  See, e.g., a June 2006 treatment 
record from R.M.G., M.D.  This appears to be based on the 
veteran's own report, as the notations are made in the 
medical history portion of the treatment records.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"].  The post-service  
 the medical evidence does not indicate that the veteran has 
been diagnosed with a disease related to asbestos exposure.  
Moreover, these medical records do not indicate that the 
veteran was exposed to asbestos during military service.  

In short, the contention that the veteran was exposed to 
asbestos in service amounts to mere speculation on his part 
and is not substantiated by any objective evidence in the 
file.  The Board accordingly finds that the veteran was not 
exposed to asbestos in service.  

However, the veteran's service treatment records indicate 
that he was diagnosed with an upper respiratory infection in 
April 1955.  Although this appears to have been an acute and 
transitory episode, and there was no indication of a 
pulmonary disorder in the service treatment records, element 
(2) has arguably been satisfied to that extent only.
 
With respect to element (3), medical nexus, in October 2007 a 
VA examiner noted that the veteran was treated in service for 
a cough and sore throat and that he was diagnosed with an 
upper respiratory infection, laryngitis, acute pharyngitis 
and influenza-like syndrome.  After reviewing all the medical 
evidence, the VA examiner concluded that the veteran's COPD 
was not related to his military service. 

There are no other competent medical nexus opinions of 
record.  To the extent that the veteran and his 
representative contend that a medical relationship exists 
between his COPD and his military service, any such 
statements offered in support of the veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Accordingly, 
Hickson element (3) and has not been met, and the veteran's 
claim fails on this basis. 

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
COPD.  The benefit sought on appeal is accordingly denied.




2.  Entitlement to service connection for heart disease.

Initial matter

In addition to the issue of the veteran's entitlement to 
service connection for heart disease, there is before the 
Board a separate issue of entitlement to service connection 
for a heart murmur, which as discussed below is being 
remanded.
The Board notes that an October 2007 VA examiner specifically 
stated that the "heart murmur diagnosed in service . . . is 
not part and parcel of his currently diagnosed heart 
condition."  There is no medical evidence to the contrary.

Relevant law and regulations

The law and regulations pertaining to service connection and 
asbestos exposure have been set forth above and need not be 
repeated.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease, when such are manifested to a compensable degree 
within the initial post-service year.  See 38 U.S.C.A. §§ 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the veteran has been 
diagnosed with coronary artery disease.  See, e.g., the 
October 2007 VA examination report.  Hickson element (1) has 
therefore been demonstrated. 

With respect to Hickson element (2), the veteran's 
representative has argued that the veteran was exposed to 
asbestos.  As discussed in detail above, there is no evidence 
that the veteran was exposed to asbestos in service.

The veteran's service treatment records document that in 
August 1956 the veteran complained of, inter alia, chest 
pains during exertion and sometimes at rest.  While 
pericarditis was initially suggested, a medical consultation 
was ordered and heart disease was specifically excluded as a 
diagnosis.  There is no competent medical evidence indicating 
that the veteran developed heart disease during service. 
 
To the extent that the veteran contends that the chest pains 
reported during service, or the heart murmur identified in 
service, constitutes an in-service injury or disease, any 
such statements do not constitute competent medical evidence.  
See Espiritu, surpa.  

Further, the medical evidence of record does not indicate 
that heart disease was present within the one year 
presumptive period after service.  Indeed, heart disease was 
not diagnosed until several decades after service.

Hickson element (2) has not been met and the veteran's claim 
fails on this basis alone. 

With respect to Hickson element (3), medical nexus, after 
reviewing the veteran's medical records, the October 2007 VA 
examiner concluded that the veteran's "coronary artery 
disease with stent placement and atrial fibrillation are NOT 
related to or caused by his chest pain, heart murmur and 
coughing noted during service" (emphasis as in the original 
opinion).  There are no other competent medical nexus 
opinions of record.  

In support of his claim the veteran has submitted an Internet 
article discussing congenital heart disease.  The article is 
general and nature and does not address the veteran's 
particular circumstances.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) [evidence which is speculative, general or 
inconclusive in nature cannot support a claim.].

To the extent that the veteran and his representative contend 
that a medical relationship exists between his heart disease 
and his military service, any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu supra.  Accordingly, Hickson element (3) and has not 
been met. 

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
heart disease.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for heart disease is 
denied.


REMAND

In January 2009, the veteran's representative argued that the 
issues of entitlement to service connection for a heart 
murmur and whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for a lumbar spine disability must be 
remanded for further development.  

The Board regrets remanding having to remand these issues for 
a second time, particularly in light of the veteran's health 
issues.  However, as noted by the veteran's representative, 
further development is necessary. 



3.  Entitlement to service connection for a heart murmur.

In this case the medical evidence indicates that the veteran 
was first diagnosed with a heart murmur during service.  
Service treatment records describe the murmur as "functional 
in origin" and the October 2007 VA examiner indicated that 
the veteran's heart murmur is a "functional murmur."   

The medical evidence does not indicate whether the veteran's 
heart murmur is a congenital disease or defect.  The 
distinction between a disease and defect is significant.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation and 
cannot be service connected.  
See 38 C.F.R. §§ 3.303(b), 4.9.  However, a VA General 
Counsel opinion has held that service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin if the condition was 
incurred in or aggravated during service.  See VAOPGCPREC 1-
85 (1985) [reissued as VAOPGCPREC 82-90 (1990)]; see also 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) [noting the 
difference between defect and disease and further noting that 
service connection may be granted if the congenital or 
developmental condition is a disease].

Thus, additional medical evidence is needed to clarify this 
matter.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a lumbar spine disability.

In the August 2006 remand, the Board stated: "With respect 
to the low back claim, the Court recently found in Kent v. 
Nicholson, 20 Vet. App. 1, 8 (2006) that in order to fully 
comply with the VCAA notice requirement for new and material 
evidence claims the veteran must be advised as to the reasons 
the original claim was denied and what kinds of evidence 
would be required to re-open his claim."  It was further 
noted that "the veteran was not advised in writing as part 
of his VCAA notice that he needed to present competent 
medical evidence which showed a relationship between a 
current low back disability and the back symptoms suffered in 
service."

In September 2006 the veteran was provided with a corrective 
VCAA notice letter which informed him that his claim was 
previously denied because the evidence he submitted was 
cumulative and did not relate to his military service.  This 
letter did not inform the veteran of the reasons his original 
claim was denied and, as noted by the veteran's 
representative, the letter did not inform the veteran of the 
type of evidence necessary to reopen the veteran's claim.  
This must be accomplished.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the AMC 
failed to comply with the Board's remand instructions, the 
case must be remanded so that this may be accomplished.

Accordingly, these issues are REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  VBA should provide the veteran with a 
notice letter which complies with the 
notification requirements of the VCAA, as 
amplified by Kent and as discussed by the 
Board above.  

2.  VBA should arrange for the veteran's 
VA claims folder to be reviewed by a 
qualified physician.  The reviewing 
physician should render an opinion, in 
light of the veteran's entire medical 
history, as to: 

a) Whether the veteran's heart murmur is a 
congenital disease or congenital defect.  

b) If the veteran's heart murmur is the 
result of a congenital disease, is it more 
likely than not that the disease was 
aggravated during the veteran's military 
service. 

c)  Whether the heart murmur is productive 
of any actual disability.

A report should be prepared and associated 
with the veteran's VA claims folder.

3.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the veteran's claims of entitlement to 
service connection for a heart murmur and 
whether new and material evidence has been 
received to reopen a previously denied 
claim of entitlement to service connection 
for a lumbar spine disability.  If the 
benefits sought on appeal remain denied, 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


